 GENERAL CABLE CORPORATION301With respectto the incident related in paragraph numbered 8, the Board haspreviouslyheld that an employer or union can provide employeeswithtransportationto the polls.Foreman Newelldeities that the incident related in paragraph numbered 9 oc-curred.Moreover,there is no showing thathad Mason herselfmade the requestLees would not have honored it.Assuming that the incident did occur,itdoes notwarrant setting aside an election involving2,175 employees.With respect to the incidentsrelated in paragraphnumbered 10, there isno showingthat paymentof reportingtime to the threeemployees was conditioned on the mannerin which they voted.The incident described in paragraph numbered 11 involvesa reporting of hearsaystatements.Itdoes not involve statementsalleged tohave been made by Lees'supervisorsand cannotbe attributed to Lees.Thus, theRegional Director,in recommending that the election be set aside, hasnot included as a basis for his recommendation the allegations set forth in the lastparagraphs numbered 1 through 11.General Cable CorporationandUnited Electrical,Radio &Machine Workers of America,(UE).Case No. 20-CA-1781.February 16, 1961DECISION AND ORDEROn July 29, 1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief. The Respondent filed a briefin support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a change duly filed on February 15, 1960, by United Electrical,Radio &Machine Workers of America,(UE), herein called UE, the General Counsel of theNational Labor Relations Board,herein respectively called the General Counsel1'This term specifically includes counsel for the General Counsel appearing at thehearing.130 NLRB No. 44. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDand the Board, through the Regional Director of the Twentieth Region (San Fran-cisco, California), issued a complaint, dated March 22, 1960, against General CableCorporation, herein called Respondent, alleging that Respondent had engaged inand was engaging in commerce within the meaning of Section 8 (a) (1) and (3) andSection 2(6) and (7) of the National Labor Relations Act, as amended from timeto time, 61 Stat. 136, herein called the Act.Copies of the charge, the complaint, and notice of hearing thereon were dulyserved upon Respondent and upon UE.Specifically, the complaint alleged that Respondent, since on or about January 4,1960, has denied employment to Ascensio Solis because of his past membership inUE.On April 1, 1960, Respondent duly filed an answer denying the commission ofthe unfair labor practices alleged.Pursuant to due notice, a hearing was held in San Francisco, California, beforethe duly designated Trial Examiner.The General Counsel and Respondent wererepresented by counsel, UE by an official thereof.Full opportunity was affordedthe parties to be heard, to examine and cross-examine witnesses, to introduce rele-vant evidence, and to file briefs on or before May 20, 1960.A brief has beenreceived from Respondent's counsel which has been carefully considered.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSRespondent, a New Jersey corporation, has its principal offices in New York, NewYork, and operates about 31 plants located throughout the United States, includingplants located at Emeryville, California, and at Sanger, California.Respondent isengaged in the manufacture and sale of electrical wire and cable.During the 12-month period immediately preceding the issuance of the complaint Respondent pur-chased raw materials valued in excess of $50,000 from points located outside theState of California for use at its aforesaid two California plants.Upon the above admitted facts the Trial Examiner finds that Respondent is, andat all times material has been, engaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate the policies of the Act for theBoard to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDUE and International Brotherhood of Electrical Workers, Local 100,AFL-CIO,herein called IBEW,are labor organizations admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. Prefatory statementAt the hearing, the General Counsel asked the Trial Examiner and the Board totake judicial or official notice of the facts in connection with a representation pro-ceeding (Case No. 20-RC-2071, not published in NLRB volumes) for the produc-tion and maintenance employees at the newly established Sanger, California, plantof Respondent.The petition in that case was filed on February 9, 1960, by theIBEW, Local 100, and UE was permitted to intervene.On March 22, a consent-election agreement was executed by Respondent and the two unions here involved.On April 1, the election was held.The tally of the ballots cast discloses that ofthe 41 valid ballots cast, 25 were cast for IBEW, 11 for UE, I for neither union,and 4 were challenged.Thereafter,UE filed with the Regional Director for theTwentieth Region objections to the conduct of the election.On May 6, the saidRegional Director overruled UE's objections and certified IBEW as the collective-bargaining representative of the employees involved.On behalf of the General Counsel there were received in evidence (GeneralCounsel's Exhibits Nos. 4 through 14) copies of a series of newsletters, bulletins,and other material sent by Respondent to its employees or posted at the Sangerplant during the campaign which preceded the aforementioned election.Theseexhibits include the documents upon which UE based certain of its objections tothe conduct of the election and which objections the Regional Director overruled.After the receipt in evidence of the above referred to exhibits the following col-loquy between the Trial Examiner and counsel for the General Counsel took place: GENERAL CABLE CORPORATION303TRIAL EXAMINER: Now, what is the materiality of it?Mr. BowE: I think it is a type of background information, and I will showthat thecampaignactually started a little before this, and I feel it serves asbackground for the motives and the reasons for the refusal to hire Mr. Solis.TRIAL EXAMINER:Well, I will take it.Mr. BowE: The General Counsel restsits case.TRIAL EXAMINER: I thought you were going to show the general background.What is the general background?Mr. BOWE: No, I meant to say that I was offering it as a type of background,even though it occurred after the refusal to rehire.Petition was not filed until after that time, but I offeritaspart of the otherevidencewhich I expect to bring up oncross-examinationofMr. Prael'switnesses.Upon the basis of the record as a whole, the Trial Examiner is convinced, andfinds, that the statements contained in the aforementioned exhibits are protected byGeneral Counsel's contention, they do not tend to throw any light, as backgroundor otherwise, for Respondent's "motives and the reasons for the refusal to hire Mr.Solis."B. The pertinent factsAscensio Solis, a machine operator, was first employed at Respondent's Emery-ville,California, plant in 1951.After working for about 7 months he was laid off.Solis returned to the Emeryville plant in October 1954. Since his reemploymentSolis has been a UE member.In February 1959,3 Ray Riggin was appointedassistantdirector of manufactur-ing forRespondent's west coast operations.Prior thereto Riggin was plant managerof Respondent's Monticello,Illinois,plant which plant was opened in 1955, whileRiggin was employed there.Riggin's jurisdiction now covers the Emeryvilleplant,the newly constructedSanger, California, plant,4 and the Los Angeles, California, plant.Under date of July 27, S. A. Smith, Riggin's immediatesupervisor and the per-son in charge of Respondent's manufacturing, wrote, from his New York head-quarters, the following memorandum to Riggin:This is just to reiterate what I think is thoroughly understood by all of usand that is that you are going to make it a condition of employment at theSanger plant that employees shall be residents of that city and the immediatesurroundings.We certainly don't want to employ transients or people whomay move into town from a distance solely for the purpose of getting a job atour plant there.Let's make this policy a rigid one with no exceptions 5By immediate surroundings I would say people living within a radius of fiveor ten miles, but including Fresno only if thereseemsto be a very good reason.I should think it would be perfectly possible to employ all we need to employwithout taking anybody from as far away as Fresno.There are probably anumber of small towns up to fifteen or twentymilesdistant which could wellcontribute a few employees if they are thoroughly desirable ones.During August, Riggin did the hiring at the Sanger plant and he followed thehiring policy as outlined in Smith's July 27 letter.About September 1, Robert Haley was transferred from the Emeryville plant,where he had been manager of the building wire department, to the Sanger plantand became superintendent of the building wire division.When Riggin left theSanger plant, about October 1,6 Haley took over the hiring and he likewise fol-lowed Respondent's policy of hiring only bona fide residents of the area in whichthe plant is located.2 SeeIndiana Metal Products Corporation v. N L R.B ,202 F. 2d 613, 617(C.A7) ;N.L R B. v. Rockwell Manufacturing Company(DuBois Division),271 F.2d 109,118(C.A 3).9Unless otherwise noted all dates hereinafter mentioned refer to 1959.4This plant was not quite completed when Riggin "moved In" on July 10. In fact, noemployees were hired prior to August 24.6Riggin testified, and the Trial Examiner finds,that this was the policy which Respond-ent followed at all its plants, including the plant at Monticello.6 The record indicates that thereafter Riggin maintained his headquarters at theEmeryville plant. ,304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout June, it came to Solis' attention that the Emeryville building wire depart-ment, where he was then working, was to be moved to the Sanger plant, with Haleythe supervisor in charge.Solis thereupon informed Haley that he would probablymove to Sanger and opena mission'1and would like to be employed at the Sangerplant.Haley informed Solis that he was not sure whether he would go to the Sangerplant but if he did, Solis, to quote from Haley's credible testimony,8 "would be con-sidered on the very same basis as anyone else at the Sanger plant. I said that if he.came to apply for a job he would be considered; however, I was going to hire off thestreet, and that things would be different at Sanger. I told him we were going tocut down on the manpower, and we weren't going to use as much manpower as weAid at Emeryville."In August, Solis again approached Haley for a job at Sanger.Haley informedSolis that he was not doing the hiring but Riggin was and that Solis should contact-Riggin.The first employee hired at the Sanger plant was on August 24.Of the 25 pro-duction and maintenance employees hired between the aforesaid date and January1, 1960, all resided in or within 14 miles of Sanger and all but 1 had attended schoolin Sanger or in a nearby town. The one exception was Carl Ecklund who hadmoved to Sanger from North Dakota.Although rated by Haley as an excellentprospect,9 Ecklund was hired only after calling at the plant about 15 times and after.a thorough investigation of his residence status.Solis quit his Emeryville plant job on December 28, and shortly thereafter he andhis family removed to Del Rey, a town about 5 miles from Sanger.ioIn November or December, Solis told Riggin that he was moving to the Sanger,area and inquired if he could be employed at the Sanger plant.Riggin told Solis-to see Haley. In the fore part of December and prior to removing to Del Rey, Solis-went to the Sanger plant and saw Elmer Stanley Delker,ll a department managerunder Haley, and, after telling Delker that he was on his vacation, asked whether,therewas a possibility of obtaining a job at the Sanger plant.Delker informedSolis that he "was not in a position to do the hiring," adding that the "hiring wouldhave to be done from the front office.His application would have to be put in at-that point, and if he would be hired, he would have to see Mr. Haley." Solis alsoinformed Delker that he had been "sent down in regards to getting on at the plant"-by Riggin, to which statement Delker replied that he would transmit that informa-tion to Haley.After some talk regarding "somedevice" which Solis had helped° Solis is, and during all times material was, a minister in the Pentecostal Holiness-Church.fiSolis' version of this converstation is at variance with that of Haley.After a very.careful scrutiny of the entire record in this case, all of which has been carefully read,and parts of which have been reread and rechecked several times, and being duly mindful.of the contentions of the parties with respect to the credibility problems here involded,the Trial Examiner finds Haley's version of what was said during this conversation to besubstantially in accord with the facts.This finding is buttressed. by the fact that Solisgave the Trial Examiner the impression that he was studiously endeavoring to conformhis testimony to what he thought was to his best interest. On the other hand, Riggin,'Haley, and Stan Delker, a Respondent's department manager, impressed the Trial Ex-aminer as being witnesses who did not endeavor to enlarge their testimony beyond whatthey honestly believed to be the factsIn view of the foregoing findings, the Trial-Examiner is unwilling to, and therefore does not, give any probative value to those por-tions of Solis' 'testimony which are contradicted or explained' and which are not corrobo-rated by objective circumstagces or by the testimony of Riggin, Haley, or Delker.9Although Solis and another employee each had received from Respondent $50 about-December 11 for suggesting an ingenious idea for "detecting opens in plastic telephone-wire," the record is replete with credible evidence that Solis was but a mediocre worker.In fact, Solis admitted on the witness stand that Haley had told him in June, when they-both were employed there, that if Soils was hired at Sanger, Haley "wouldn't have peoplefooling around like you are now out there" ; and that Haley also told him that lie was aslower worker than Palmer, an elderly, one-eyed employee.10 Solis first testified that lie moved to Del Rey "in the latter part of November" and-that he quit his Emeryville plant job "about the 15th or 18th of December "When con-fronted with Respondent's records he admitted that lie worked at the Emeryville plant onDecember 25 and received his last paycheck on December 28.11 Also referred to in the record as Stan Delker GENERAL CABLE CORPORATION305develop at the Emeryville plant 12 which Solis thought should "be given some con-sideration on being hired' ; Solis remarked, "He hoped that his affiliation with theUnion [at the Emeryville plant] wouldn't affect his being hired, and that he, him-self, could not be too deeply involved in union activities because of his church af-fairs."To which comment Delker made no reply. At this point, Haley approachedDelker and Solis, whereupon Delker excused himself and returned to his duties 13Regarding his conversation with Solis on the occasion referred to immediatelyabove, Haley credibly testified14 asfollows:Q.Will you tell us what the conversation was between you and Mr. Solis atthat time?A. Yes.Mr. Solis said that he was moving into the area and that he wouldbe located by the first of the year.He said that he had talked to Mr.Riggin,and that Mr. Riggin had told him to see me.I told him at that time that we were in the midst of installation, and in themidst of a copper strike, and there was not much hope of employment. I toldhim that I certainly could not guarantee him a job when he moved into the area.At that time I asked him, since I couldn't guarantee him anything, if he hadchecked around in the Sanger area.He made the statement that he hoped thatthe union business, that is what he said, the union business would not affecthis employment at Sanger.I said it certainly would not affect his employment at Sanger, and he wouldbe considered on the same basis as anyone else coming in off the street.Q. Is that all you recall?A. Yes.Q. Now, how did the conversation end?A. I told him that when he had moved into the area to comeand see me.On January 4, 1960, the first workday following his move to Del Rey,Solis againwent to the Sanger plant and saw Haley.What transpired on that occasion, thelatter credibly testified as follows:Q. Tell us as near as you can what he told you, and what you told him.A. I invited Mr. Solisintothe office, and he sat down. I told him that wewere pretty much in thesame situation, that is, that the copper strike was on,and that I could not hire anyone at that time.I told him we didn't need anyone because of the copper strike. So he thentoldme, "I think you are givingme the run-around."He asked if the factthat he worked at Emeryville, or his past record had anything to do with menot hiring him.I said it didn't have anything to do with it.However,I said,"You were notsetting the world onfire as an employeeat Emeryville, but you had passableemployment."Then be asked whether the fact that he belonged tothe union-he reiteratedthe fact that he did not have anything to do withthe union,and he certainlyhoped that the fact he belonged to the UE did not have anything to do with it.I told him, "No," that it definitely did not.I went on to say there were certain complications involved,and one of themwas that we hada residentpolicy.I told him that we were hiring local residents,and he said he was a resident. I told him that we also had a policy that wecould not hire people moving into the area for the express purpose ofgoing towork for General Cable.I told him, also, there were complications involved withthe union situationto the effect that the union had madeclaimsthat employees working in theEmeryville plant would have the right of transfer.I told him I did not know the status of it at that time, and it would haveto be checked into." This device is referred to in footnote 9,supra.13 The above-quoted matter is an excerpt of Delker's credible testimony.The TrialExaminer has not set forth Solis' testimony regarding his talk with Delker, which testi-mony the Trial Examiner has carefully and fully considered, because the Trial Examinerfinds that Delker's version of his conversation with Solis to be substantially in accor(' withthe facts11The Trial Examiner has carefully read and fully considered Solis' testimony regardingthis conversation and finds that it does not reflect what was actually said.597254---61vol 130-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDI took his name and address,and I told him that if anything did come up Iwould contact him and for him to be sure and check back.Q. Has he come back to see you since?A. No.The same day,January 4,1960, Solis wrote Riggin as follows:I hope you remember me; I am Ed Solis.I talked to you once concerninga job in Sanger. I went to see Bob Healy and he refused to hire me,on accountof the union business.However, I can assure you I have nothing to do withit, and never will.Iwould appreciate it very much if you help me get a job,I need one bad.You need notto worryabout me making trouble for Bob. (Union-wise.)Hoping to hear from you soon.Upon receipt of the letter referred to immediately above, Riggin,who was atthe Emeryville plant,telephoned to Haley at Sanger and, after reading Solis'lettertoHaley, asked Haley,"What's this union business?"referred to by Solis in hisletter of the previous day.Haley replied,to quote from Riggin's credible testimony,"He (Haley)said it probablymeantor had reference to the controversy goingon between the company and the UE as to whether there were transfer rights of theemployees of the Emeryville plant...he mentioned that Solis at the time saidthat he really preferred not to have anything to do with any union."Riggin, afterascertaining to his satisfaction what the"union business"referred to by Solismeant,coupled with the fact that Solis had indicated that he did not want anything todo with any union and also being mindful of the fact that Respondent might beguilty of an unfair labor practice charge if it put Solis to work at Sanger, toldHaley "to forget [Solis]for the time being."Of the 26 production and maintenance employees hired at the Sanger plant be-tween January 4 and April 25, 1960,15 all lived in or near Sanger,and 21 of themhad attended school in or near Sanger; the others had worked and had lived inand around Sanger for some time immediately prior to being hired at the Sangerplant;no one was employed until Haley had investigated his residence status; ThomasQuevedo and Paul Oritz were not employed until 7 or 8 months, respectively, afterfiling applications for employment;the average elapsed time between the filing ofan application for employment and being hired was about 64 days;and the 56 menemployed at the Sanger plant were selected from about 200 applicants.C. Concluding findingsUpon the record as a whole,the Trial Examiner finds that the allegations of thecomplaint that Respondent had engaged in and was engaging in certain acts andconduct violative of Section 8(a)(1) and(3) of the Act are not supported bysubstantial evidence.In addition,the record is completely barren of any credibleevidence that Respondent displayed any present animosity for UE or for any otherlabor organization.As for past union hostility or animus,the only unfair laborpractice case involving Respondent that the Trial Examiner has been able to find,after a very careful check of the Board's bound volumes of Decisions, was a 1942case reported in volume 44 at page 647. That case was disposed of by Respondentagreeing to a Board cease-and-desist order.Accordingly,theTrialExaminerrecommends that the complaint be dismissed,in its entirety.Upon the basis of the foregoing findings of fact,and upon the record as a whole,the Trial Examiner makesthe following:CONCLUSIONS OF LAW1.General Cable Corporation,Sanger,California,isengaged in and,during alltimes material,was engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Electrical,Radio & MachineWorkers of America,(UE), is a labororganizationwithin themeaning of Section2(5) of the Act.3.The allegationsof the complaint that Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act havenot been sustained by substantial evidence.[Recommendations omitted from publication.]15Thehearing herein opened on April 26, 1960.